DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 07/15/2022 has been entered. Claims 1, 7, 12 and 14 are amended. Claims 1-7 and 12-20 are still pending in the application with claims 1, 7 and 14 being the independent claims. 
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  In the limitation 3 of the claim, there is an extra term “a first’ before the words ‘the second band’ that needs to be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-7 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No: 2018/0092039 A1) in view of CHITRAKAR et al. (US Pub. No: 2021/0360522 A1). 
Regarding claim 1, Cariou et al. teach a method of managing a power state of a wireless station (STA) for cooperative multi-band operation between the STA and a wireless access point (AP) for a wireless network (see Abstract and Fig.7 for STA & AP), the method comprising: 
associating frames of a first traffic identifier (TID) with a first band (see Fig.5 and para [0070] wherein STA and AP communicating (that includes transmitting frames) over multiple bands, including primary and secondary band is mentioned and para [0059] wherein a stream ID identified as each data path in traffic stream/frames, for each stream ID, the field 512 includes a subfield that describes the stream including a traffic stream ID 514 defined by a traffic ID (TID)/first_TID value 516 and a direction value 518, is mentioned and also the field 512 may also include a subfield 520 having a list of bands/channels used for this stream ID & the bands/channels in this field are selected from among the list of bands/channels defined in the multi-band element and each bit in subfiled corresponding to one band/channel/first_band defined for the multi-band element, is mentioned, all of which clearly includes ‘associating frames of a first traffic identifier (TID) with a first band’);
associating frames of a second traffic identifier (TID) with a second band (see Fig.5 and para [0070] wherein STA and AP communicating (that includes transmitting frames) over multiple bands, including primary and secondary band is mentioned and para [0059] wherein a stream ID identified as each data path in traffic stream/frames, for each stream ID, the field 512 includes a subfield that describes the stream including a traffic stream ID 514 defined by a traffic ID (TID)/second_TID value 516 and a direction value 518, is mentioned and also the field 512 may also include a subfield 520 having a list of bands/channels used for this stream ID & the bands/channels in this field are selected from among the list of bands/channels defined in the multi-band element and each bit in subfiled corresponding to one band/channel/second_band defined for the multi-band element, is mentioned, all of which also clearly includes ‘associating frames of a second traffic identifier (TID) with a second band’);
receiving a frame transmitted from the STA to the AP over the second band (see Fig.7 and page 7, para [0070] wherein in a multi-band framework, a STA communicating with AP over multiple bands, one of these bands may be designated as a primary band, a power save mode, or a control channel band and another band may be designated as secondary band, is mentioned and see  page 8, para [0077] wherein during the negotiation/initiation of the multi-band PSP, the STA negotiating/communicating with the AP for which band to use for the multi-band PS-Poll, is mentioned); and updating a power management mode of the STA for the first band (see page 7, para [0071] wherein to adapt the existing PS schemes to the multi-band framework, the setup protocol specifying rules for the transition among the different power save states in each of the multiple bands (that includes the first band), is mentioned, also page 8, see para [0077] wherein  new multi-band Ps-Poll being defined to include/update explicit information on the band for which the PS-Poll indicates a change in the power save state, is mentioned and also see page 10, para [0116] wherein an AP and STA establishing a multi-band power save session and the legacy APSD being extended to the multi-band APSD by defining primary and secondary bands/channels for the APSD, a multi-band common buffering methodology, rules for transitioning, among the different multi-band APSD's power save states in each of the bands/channels, is mentioned). 
	Cariou et al.  teach the above method of managing the power state of the wireless station (STA) comprising updating a power management mode of the STA for the first band, but  Cariou et al. is silent in teaching the above method of managing the power state of the wireless station (STA) comprising said frame comprising a frame control field comprising a more data (MD) field indicating a buffer status of the first band for transmitting frames and updating a power management mode of the STA for the first band according to the buffer status of the first band received from the STA over the second band.
	However, CHITRAKAR et al. teach a method of managing a power state of the wireless station (STA) (see Abstract and Fig.2) comprising said frame comprising a frame control field comprising a more data (MD) field indicating a buffer status of the first band for transmitting frames (see Fig.12A and para [0087] wherein multi-band (MB) Power Save frame 1200 from a STA to report the status of its bands to the AP, is mentioned and the frame 1200 including the MB Power Save field 1226 comprises two sub-fields i.e. (a) Band Info and (b) Buffer Status, the Band Info sub-field 1212 identifies the frequency bands (that includes first band) (e.g. 3 bits bitmap, 1 bit per frequency band, 1=enable; 0=disable) & for the Buffer Status sub-field 1214/MD_field, the STA may report the status of its buffer of the band to the AP, is mentioned and also see para [0092]) and updating a power management mode of the STA for the first band according to the buffer status of the first band received from the STA over the second band (see para [0087] wherein multi-band (MB) Power Save frame 1200 (that includes the Buffer Status sub-field 1214/MD_field) from a STA to report the status of its bands (that includes the first band) to the AP, is mentioned, see para [0092] wherein the PS mode of a STA may be band (that includes first band) specific, is mentioned and the AP keeping track of the Power Management modes of each band (that includes the first band) of a multi-band STA, is mentioned and also see para [0104] wherein the Band Info field 1660 may be used by the STA to indicate the status of its radio on the different bands (that includes the first band), is mentioned and also see para [0093]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Cariou et al. to have said frame comprising a frame control field comprising a more data (MD) field indicating a buffer status of the first band for transmitting frames and to include updating a power management mode of the STA for the first band according to the buffer status of the first band received from the STA over the second band, disclosed by CHITRAKAR et al. in order to provide an effective mechanism for a multi-band communication device for both efficiently transmitting and receiving data on a plurality of channels in different frequency bands and also effectively changing the configuration of the frequency bands based on configuration information received from a multi-band Access Point (AP) in the wireless communication system. 
Regarding claim 2, Cariou et al. and CHITRAKAR et al. together teach the method described in claim 1.
Cariou et al. further teach the method described in claim 1, wherein the frame further comprises a Command and Status (CAS) control subfield comprising a service period status subfield (see para [0110] wherein the length of SP (service period) being indicated in a Max SP Length field of the QoS Capability element of the STA's request frame is mentioned and also see para [0128]), and wherein said updating a power management mode of the STA for the second band comprises updating a service period status of the STA for the second band according to the service period status subfield of the CAS control subfield (see paragraphs [0108] and [0110]). 
Regarding claim 3, Cariou et al. and CHITRAKAR et al. together teach the method described in claim 1.
Cariou et al. further teach the method described in claim 1, wherein said first band and said second band respectively comprise at least one of: a 2.4 GHz band; a 5 GHz band; and a 6 GHz band (see para [0016] wherein the bands/sub-bands encompassing at least 2.4GHz, 5GHz etc. is mentioned). 
Regarding claim 4, Cariou et al. and CHITRAKAR et al. together teach the method described in claim 1.
Cariou et al. further teach the method as described in claim 1, further comprising accessing a traffic indication map (TIM) for the first band and the second band based on a respective traffic type associated with the first band and the second band (see para [0112] wherein the APSD power management scheme to a multi-band framework (which includes both first and second bands) being linked to the TIM and DTIM in beacons, is mentioned and also see para [0113]) and determining a buffer status of the first band and the second band according to the TIM (see paragraphs [0113] and  [0124]). 
Regarding claim 5, Cariou et al. further teach the method as described in claim 4, wherein the TIM comprises a virtual bitmap of association IDs mapped to the first band and the second band based on traffic type (see para [0127] wherein which bands the multi-band APSD TIM and DTIM is to be delivered, is mentioned and also if there is a separate multi-band APSD TIM/DTIM for each band, is mentioned). 
Regarding claim 6, Cariou et al. and CHITRAKAR et al. together teach the method described in claim 1.
Cariou et al. further teach the method as described in claim 1, wherein said updating a power management mode of the device for the second wireless band is performed according to a power management mode of a CAS control subfield of the frame (see paragraphs [0077] & [0108]). 
Regarding claim 7, Cariou et al. teach a method of managing a power state of a wireless station (STA) for cooperative multi-band operation between the STA and a wireless access point (AP) for a wireless network (see Abstract and Fig.13 for STA & AP), the method comprising: performing a wireless transmission to transmit data from the STA to the AP over a first band (see para [0070] wherein STA and AP communicating over multiple bands (that includes first band), including primary band and secondary band is mentioned and also see para [0071]);
receiving a QoS Null frame transmitted from the STA to the AP using the first band (see para [0124] wherein the STA, at 1308, sending a trigger frame in its primary band which is received and acknowledged by the AP at 1309, is mentioned and see para [0120] wherein the trigger frame being a QoS Null frame using an AC the STA that has been configured to be trigger-enabled, is mentioned), wherein the STA and the AP are in wireless communication using the first band and a second band (see para [0070] wherein STA and AP communicating over multiple bands in a multi-band framework, including primary band and secondary band is mentioned and also see para [0120]), and wherein the QoS Null frame triggers a service period (SP) for the first band and the second band (see para [0119] wherein STAs using MBU-APSD to have some or all of their BUs delivered during unscheduled SPs, is mentioned and also see para [0120]); and 
updating a power management mode of the STA for the second band according to a subfield of the QoS Null frame received from the STA (see para [0118] wherein the QoS STAs using/updating the Power Management subfield in the Frame Control field of a frame to indicate whether the QoS STAs are in an active mode or a PS mode, is mentioned and see para [0120] wherein the MBU APSD being ended by setting the EOSP field to 1 in the last frame sent during the SP, is mentioned and also see para [0116] wherein an AP and STA have established and negotiated a multi-band power save session, is mentioned, wherein multi-band APSD with  primary and secondary bands/channels for the APSD, a multi-band common buffering methodology and rules for transitioning, among the different multi-band APSD's power save states in each of the bands/channels (which can include second band), is mentioned and also see para [0127]), wherein the second band is identified by a band information subfield of the QoS Null frame (see para [0129] wherein the trigger frame/QOS null frame can include an indication of the band ID of the band/band information subfield on which the buffered data is to be delivered and for example, by including the band ID (which can be of second band) in a specific multi-band APSD variant of the HE control field that is included in the MAC header of frame, is mentioned).
	Cariou et al. teach the above method comprising updating a power management mode of the STA for the second band according to a subfield of the QoS Null frame received from the STA as mentioned above, but Cariou et al. is silent in teaching the above method comprising pausing the first wireless transmission on the first band and updating a power management mode of the STA for the second band according to a first More Data (MD) subfield of the QoS Null frame received from the STA indicating that additional data is buffered on the second band.
However, CHITRAKAR et al. teach a method (see Abstract and Fig.2) comprising 
pausing the first wireless transmission on the first band (see para [0093] wherein the STA may change its radio on the Primary band to the Doze state, is mentioned and also see para [0092]) and updating a power management mode of the STA for the second band according to a first More Data (MD) subfield of the frame received from the STA indicating that additional data is buffered on the second band (see Fig.12A and para [0087] wherein multi-band (MB) Power Save frame 1200 from a STA to report the status of its bands to the AP, is mentioned and the frame 1200 including the MB Power Save field 1226 comprises two sub-fields i.e. (a) Band Info and (b) Buffer Status, the Band Info sub-field 1212 identifies the frequency bands (that includes second band) (e.g. 3 bits bitmap, 1 bit per frequency band, 1=enable; 0=disable) & for the Buffer Status sub-field 1214/MD_field, the STA may report the status of its buffer of the band to the AP, is mentioned and also see para [0092] wherein the PS mode of a STA may be band (that includes second band) specific, is mentioned and the AP keeping track of the Power Management modes of each band (that includes the second band) of a multi-band STA, is mentioned and also see paragraphs [0061] & [0104]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Cariou et al. to include both pausing the first wireless transmission on the first band and updating a power management mode of the STA for the second band according to a first More Data (MD) subfield of the QoS Null frame received from the STA indicating that additional data is buffered on the second band, disclosed by CHITRAKAR et al. in order to provide an effective mechanism for a multi-band communication device for both efficiently transmitting and receiving data on a plurality of channels in different frequency bands and also effectively changing the configuration of the frequency bands based on configuration information received from a multi-band Access Point (AP) in the wireless communication system.
Regarding claim 14, Cariou et al. teach a wireless access point (AP) for performing cooperative multi-band operation with a wireless station (STA) in a wireless network (see Abstract and Fig.1, AP 102 & Fig.2, for wireless access point (AP) and para [0016]), the AP comprising: a first transceiver (see Fig.2, 2.4 GHZ RF/Front end module and para [0017]) configured to communicate over a first wireless band (see para [0016] wherein the AP 102 having transmitter/receiver operating at 2.4 GHz, is mentioned and also see para [0017]); 
a second transceiver (see Fig.2, 5GHz Front End module and para [0017]) configured to communicate over a second wireless band (para [0016] wherein the AP 102 having second transmitter/receiver operating at 5 GHz, is mentioned), wherein the first transceiver and the second transceiver are operable to communicate simultaneously (see paragraph [0042]  wherein multi-band link aggregation using multi-band load balancing to send a single data stream over multiple RF bands between AP 102 and STA 104, is mentioned and also see para [0070]); 
a cooperative management unit configured to exchange data with the first transceiver and the second transceiver for managing simultaneous communication of the first transceiver and the second transceiver (see Fig.2, block 250 and paragraphs [0032] & [0042]); and 
a processor (see Fig.2, Baseband/Application processor) operable to: associate frames of a first traffic identifier (TID) with a first band (see Fig.5 and para [0070] wherein STA and AP communicating (that includes transmitting frames) over multiple bands, including primary and secondary band is mentioned and para [0059] wherein a stream ID identified as each data path in traffic stream/frames, for each stream ID, the field 512 includes a subfield that describes the stream including a traffic stream ID 514 defined by a traffic ID (TID)/first_TID value 516 and a direction value 518, is mentioned and also the field 512 may also include a subfield 520 having a list of bands/channels used for this stream ID & the bands/channels in this field are selected from among the list of bands/channels defined in the multi-band element and each bit in subfiled corresponding to one band/channel/first_band defined for the multi-band element, is mentioned, all of which clearly includes ‘associating frames of a first traffic identifier (TID) with a first band’); 
associate frames of a second traffic identifier (TID) with a second band (see Fig.5 and para [0070] wherein STA and AP communicating (that includes transmitting frames) over multiple bands, including primary and secondary band is mentioned and para [0059] wherein a stream ID identified as each data path in traffic stream/frames, for each stream ID, the field 512 includes a subfield that describes the stream including a traffic stream ID 514 defined by a traffic ID (TID)/second_TID value 516 and a direction value 518, is mentioned and also the field 512 may also include a subfield 520 having a list of bands/channels used for this stream ID & the bands/channels in this field are selected from among the list of bands/channels defined in the multi-band element and each bit in subfiled corresponding to one band/channel/second_band defined for the multi-band element, is mentioned, all of which also clearly includes ‘associating frames of a second traffic identifier (TID) with a second band’);
 access a frame transmitted from the STA to the AP over the second wireless band (see Fig.7 and page 7, para [0070] wherein in a multi-band framework, a STA communicating with AP over multiple bands, one of these bands may be designated as a primary band, a power save mode, or a control channel band, is mentioned and another band may be designated as secondary band, is mentioned and see  page 8, para [0077] wherein during the negotiation/initiation of the multi-band PSP, the STA negotiating/communicating with the AP for which band to use for the multi-band PS-Poll, is mentioned), and update a power management mode of the STA for the first band (see page 7, para [0071] wherein to adapt the existing PS schemes to the multi-band framework, the setup protocol specifying rules for the transition among the different power save states in each of the multiple bands (that includes the first band), is mentioned and also page 8, see para [0077] wherein  new multi-band Ps-Poll being defined to include/update explicit information on the band for which the PS-Poll indicates a change in the power save state, is mentioned and also see para [0116] wherein an AP and STA establishing a multi-band power save session and the legacy APSD being extended to the multi-band APSD by defining primary and secondary bands/channels for the APSD, a multi-band common buffering methodology, rules for transitioning, among the different multi-band APSD's power save states in each of the bands/channels, is mentioned). 
Cariou et al. is silent in teaching the above AP comprising said frame comprising a frame control field comprising a more data (MD) field indicating a buffer status of the first band and updating a power management mode of the STA for the first band according to the buffer status of the first band received from the STA over the second band.
However, CHITRAKAR et al. teach a wireless access point (see Abstract and Fig.2, AP) comprising said frame comprising a frame control field comprising a more data (MD) field indicating a buffer status of the first band (see Fig.12A and para [0087] wherein multi-band (MB) Power Save frame 1200 from a STA to report the status of its bands to the AP, is mentioned and the frame 1200 including the MB Power Save field 1226 comprises two sub-fields i.e. (a) Band Info and (b) Buffer Status, the Band Info sub-field 1212 identifies the frequency bands (that includes first band) (e.g. 3 bits bitmap, 1 bit per frequency band, 1=enable; 0=disable) & for the Buffer Status sub-field 1214/MD_field, the STA may report the status of its buffer of the band to the AP, is mentioned and also see para [0092]) and 
updating a power management mode of the STA for the first band according to the buffer status of the first band received from the STA over the second band (see para [0087] wherein multi-band (MB) Power Save frame 1200 (that includes the Buffer Status sub-field 1214/MD_field) from a STA to report the status of its bands (that includes the first band) to the AP, is mentioned, see para [0092] wherein the PS mode of a STA may be band (that includes first band) specific, is mentioned and the AP keeping track of the Power Management modes of each band (that includes the first band) of a multi-band STA, is mentioned and also see para [0104] wherein the Band Info field 1660 may be used by the STA to indicate the status of its radio on the different bands (that includes the first band), is mentioned and also see para [0093]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the AP of Cariou et al. to have said frame comprising a frame control field comprising a more data (MD) field indicating a buffer status of the first band and to include updating a power management mode of the STA for the first band according to the buffer status of the first band received from the STA over the second band, disclosed by CHITRAKAR et al. in order to provide an effective mechanism for a multi-band communication device for both efficiently transmitting and receiving data on a plurality of channels in different frequency bands and also effectively changing the configuration of the frequency bands based on configuration information received from a multi-band Access Point (AP) in the wireless communication system.
Regarding claim 15, Cariou et al. and CHITRAKAR et al. together teach the AP as described in claim 14.
Cariou et al. further teach the AP as described in claim 14, wherein the frame further comprises a Command and Status (CAS) control subfield comprising a service period status subfield (see para [0110] wherein the length of SP (service period) being indicated in a Max SP Length field of the QoS Capability element of the STA's request frame is mentioned and also see para [0128]), and wherein said update a power management mode of the device for the second wireless band comprises updating a service period status of the device for the second wireless band according to the service period status subfield of the CAS control subfield (see paragraphs [0108] and [0110]). 
Regarding claim 16, Cariou et al. and CHITRAKAR et al. together teach the AP as described in claim 14.
Cariou et al. further teach the AP as described in claim 14, wherein said first wireless band and said second wireless band individually comprise at least one of a 2.4 GHz band, a 5 GHz band, and a 6 GHz band (see para [0016] wherein the bands/sub-bands encompassing at least 2.4GHz, 5GHz etc. is mentioned). 
Regarding claim 17, Cariou et al. and CHITRAKAR et al. together teach the AP as described in claim 14.
Cariou et al. further teach the AP as described in claim 14, wherein the processor is further operable to access a traffic indication map (TIM) for the first wireless band and the second wireless band based on a respective traffic type associated with the first wireless band and the second wireless band (see para [0112] wherein the APSD power management scheme to a multi-band framework (which includes both first and second bands) being linked to the TIM and DTIM in beacons, is mentioned and also see para [0113]) and determine a buffer status of the first wireless band and the second wireless band according to the TIM (see paragraphs [0113] and  [0124]). 
Regarding claim 18, Cariou et al. and CHITRAKAR et al. together teach the AP as described in claim 14.
Cariou et al. further teach the AP as described in claim 14, wherein said updating a power management mode of the device for the second wireless band is performed according to a power management mode of a CAS control subfield of the frame (see paragraphs [0077] & [0108]). 
Regarding claim 19, Cariou et al. and CHITRAKAR et al. together teach the AP as described in claim 18.
	Cariou et al. further teach the AP as described in claim 18, wherein the TIM comprises a virtual bitmap of association IDs mapped to the first wireless band and the second wireless band based on traffic type (see para [0127] wherein which bands the multi-band APSD TIM and DTIM is to be delivered, is mentioned and also if there is a separate multi-band APSD TIM/DTIM for each band, is mentioned). 
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cariou et al. (US Pub. No: 2018/0092039 A1) in view of CHITRAKAR et al. (US Pub. No: 2021/0360522 A1) and further in view of MIN et al. (US Pub. No: 2019/0123938 A1).
Regarding claim 20, Cariou et al. and CHITRAKAR et al. together teach the AP as described in claim 15.
	Cariou et al. and CHITRAKAR et al. together yet are silent in teaching the AP as described in claim 15, wherein the multi-band control subfield comprises a control ID subfield has a value of 5 to indicate that the CAS control subfield is applied on the second wireless band indicated by the band information.
	However, MIN et al. teach a system (see Abstract and Fig.1), wherein the multi-band control subfield comprises a control ID subfield has a value of 5 to indicate that the CAS control subfield is applied on the second wireless band indicated by the band information (see para [0121] wherein the multi-band control field 920 including device role information about a role/capability being performed by an external device in a used frequency/second band, is mentioned and also see para [0122] wherein the field 930 including information about a communication capability supported by an external device, for example, if the band ID field indicating " 5", indicating the frequency/second wireless band of the band information, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above AP of Cariou et al. and CHITRAKAR et al. to have the multi-band control subfield comprising a control ID subfield has a value of 5 to indicate that the CAS control subfield is applied on the second wireless band indicated by the band information, disclosed by MIN et al. in order to provide an effective mechanism for an electronic device efficiently supporting multi-band wireless communication by determining whether the electronic device and an external device to communicate using an omnidirectional wireless communication or directional wireless communication in the wireless communication system.
Allowable Subject Matter
7.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s amendment of independent claims 1, 7 and 14 necessitated new citations and explanations as presented in the current office action.
9.	In pages 9-10 of Applicant’s Remarks, regarding amended independent claim 1, Applicant mainly that Cariou and Chitrakar, taken alone or in combination, are entirely silent associating frames of a first traffic identifier (TID) with a first band, associating frames of a second traffic identifier (TID) with a second band, receiving a frame transmitted from the STA to the AP over the second band, said frame comprising a frame control field comprising a more data (MD) field indicating a buffer status of the first band for transmitting frames of the first TID and updating a power management mode of the STA for the first band according to the buffer status of the first band received from the STA over the second band as claimed.
However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.
Cariou et al. clearly teach associating frames of a first traffic identifier (TID)/second traffic identifier (TID) with a first_band/second_band (see Fig.5 and para [0070] wherein STA and AP communicating (that includes transmitting frames) over multiple bands, including primary and secondary band is mentioned and para [0059] wherein a stream ID identified as each data path in traffic stream/frames, for each stream ID, the field 512 includes a subfield that describes the stream including a traffic stream ID 514 defined by a traffic ID (TID)/first_TID/second_TID value 516 and a direction value 518, is mentioned and also the field 512 may also include a subfield 520 having a list of bands/channels used for this stream ID & the bands/channels in this field are selected from among the list of bands/channels defined in the multi-band element and each bit in subfiled corresponding to one band/channel/first_band/second_band defined for the multi-band element, is mentioned, which clearly includes ‘associating frames of a first traffic identifier (TID) with a first band, associating frames of a second traffic identifier (TID) with a second band ‘), and receiving a frame transmitted from the STA to the AP over the second band (see Fig.7 and page 7, para [0070] wherein in a multi-band framework, a STA communicating with AP over multiple bands, one of these bands may be designated as a primary band, a power save mode, or a control channel band and another band may be designated as secondary band, is mentioned and see  page 8, para [0077] wherein during the negotiation/initiation of the multi-band PSP, the STA negotiating/communicating with the AP for which band to use for the multi-band PS-Poll, is mentioned).
 CHITRAKAR et al. clearly teach said frame comprising a frame control field comprising a more data (MD) field indicating a buffer status of the first band for transmitting frames (see Fig.12A and para [0087] wherein multi-band (MB) Power Save frame 1200 from a STA to report the status of its bands to the AP, is mentioned and the frame 1200 including the MB Power Save field 1226 comprises two sub-fields i.e. (a) Band Info and (b) Buffer Status, the Band Info sub-field 1212 identifies the frequency bands (that includes first band) (e.g. 3 bits bitmap, 1 bit per frequency band, 1=enable; 0=disable) & for the Buffer Status sub-field 1214/MD_field, the STA may report the status of its buffer of the band to the AP, is mentioned and also see para [0092]) and updating a power management mode of the STA for the first band according to the buffer status of the first band received from the STA over the second band (see para [0087] wherein multi-band (MB) Power Save frame 1200 (that includes the Buffer Status sub-field 1214/MD_field) from a STA to report the status of its bands (that includes the first band) to the AP, is mentioned, see para [0092] wherein the PS mode of a STA may be band (that includes first band) specific, is mentioned and the AP keeping track of the Power Management modes of each band (that includes the first band) of a multi-band STA, is mentioned and also see para [0104] wherein the Band Info field 1660 may be used by the STA to indicate the status of its radio on the different bands (that includes the first band), is mentioned and also see para [0093]).
Thus, Cariou et al. and CHITRAKAR et al. together teach, as per Broadest Reasonable Interpretation (BRI) of claim limitations, associating frames of a first traffic identifier (TID) with a first band, associating frames of a second traffic identifier (TID) with a second band, receiving a frame transmitted from the STA to the AP over the second band, said frame comprising a frame control field comprising a more data (MD) field indicating a buffer status of the first band for transmitting frames of the first TID and updating a power management mode of the STA for the first band according to the buffer status of the first band received from the STA over the second band as claimed in independent claim 1 and similarly in independent claim 14.
10.	In pages 10-13 of Applicant’s Remarks, regarding amended independent claim 7, Applicant also mentions that Cariou and Chitakar, taken alone or in combination, are entirely silent regarding performing a wireless transmission to transmit data from the STA to the AP over a first band, and pausing the first wireless transmission on the first band and updating a power management mode of the STA for the second band according to a first More Data (MD) subfield of the QoS Null frame received from the STA indicating that additional data is buffered on the second band, wherein the second band is identified by a band information subfield of the QoS Null frame, as claimed.
However, the Examiner respectfully disagrees to the above statements of the Applicant as follows.
Cariou et al. clearly teach performing a wireless transmission to transmit data from the STA to the AP over a first band (see para [0070] wherein STA and AP communicating over multiple bands (that includes first band), including primary band and secondary band is mentioned) and updating a power management mode of the STA for the second band according to a subfield of the QoS Null frame received from the STA (see para [0118] wherein the QoS STAs using/updating the Power Management subfield in the Frame Control field of a frame to indicate whether the QoS STAs are in an active mode or a PS mode, is mentioned and see para [0120] wherein the MBU APSD being ended by setting the EOSP field to 1 in the last frame sent during the SP, is mentioned and also see para [0116] wherein an AP and STA have established and negotiated a multi-band power save session, is mentioned, wherein multi-band APSD with  primary and secondary bands/channels for the APSD, a multi-band common buffering methodology and rules for transitioning, among the different multi-band APSD's power save states in each of the bands/channels (which can include second band), is mentioned) and wherein the second band is identified by a band information subfield of the QoS Null frame (see para [0129] wherein the trigger frame/QOS null frame can include an indication of the band ID of the band/band information subfield on which the buffered data is to be delivered and for example, by including the band ID (which can be of second band) in a specific multi-band APSD variant of the HE control field that is included in the MAC header of frame, is mentioned).
CHITRAKAR et al. clearly teach pausing the first wireless transmission on the first band (see para [0093] wherein the STA may change its radio on the Primary band to the Doze state, is mentioned) and updating a power management mode of the STA for the second band according to a first More Data (MD) subfield of the frame received from the STA indicating that additional data is buffered on the second band (see Fig.12A and para [0087] wherein multi-band (MB) Power Save frame 1200 from a STA to report the status of its bands to the AP, is mentioned and the frame 1200 including the MB Power Save field 1226 comprises two sub-fields i.e. (a) Band Info and (b) Buffer Status, the Band Info sub-field 1212 identifies the frequency bands (that includes second band) (e.g. 3 bits bitmap, 1 bit per frequency band, 1=enable; 0=disable) & for the Buffer Status sub-field 1214/MD_field, the STA may report the status of its buffer of the band to the AP, is mentioned and also see para [0092] wherein the PS mode of a STA may be band (that includes second band) specific, is mentioned and the AP keeping track of the Power Management modes of each band (that includes updating a power management mode of the STA for the second band) of a multi-band STA, is mentioned).
Thus, Cariou et al. and CHITRAKAR et al. together teach, as per Broadest Reasonable Interpretation (BRI) of claim limitations, performing a wireless transmission to transmit data from the STA to the AP over a first band, and pausing the first wireless transmission on the first band and updating a power management mode of the STA for the second band according to a first More Data (MD) subfield of the QoS Null frame received from the STA indicating that additional data is buffered on the second band, wherein the second band is identified by a band information subfield of the QoS Null frame, as claimed in independent claim 7.
11.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	KNECKT et al. (US Pub. No: 2010/0177712 A1) disclose mechanisms for multichannel/multiband operation for wireless device to device communication in wireless communication system.
	Lou et al. (US Pub. No: 2016/0198350 A1) disclose mechanisms for communicating in a multi-band cluster in wireless communication system.
	Cariou et al. (US Pub. No: 2018/0054847 A1) disclose mechanisms for multi-band link aggregation between devices in wireless communication system.
	Patil et al. (US Pub. No: 2019/0082373 A1) disclose techniques for multi-link aggregation signaling in wireless communication system.
	CHU et al. (US Pub. No: 2020/0107393 A1) disclose mechanisms for WLAN operation using multiple component channels in wireless networking system.
	Liu et al. (US Pub. No: 2016/0353470 A1) disclose systems and methods for datapath scheduling and synchronization between peer devices in wireless communication system.
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	10/21/2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477